        Case 1:19-cv-05500-RPK-RML Document 23 Filed 08/28/20 Page 1 of 4 PageID #: 1213



          1271 Avenue of the Americas |New York, NY 10020
          blankrome.com



              Phone:      (212) 885-5568

              Fax:        (917) 591-9898

              Email:      aroberts@blankrome.com

                                                                        August 28, 2020
          Via ECF
          Hon. Rachel P. Kovner
          United States District Judge
          Eastern District of New York
          225 Cadman Plaza East, Courtroom 4E-N
          Brooklyn, New York 11201

                       Re: Assaf Cohen and Victoria Cohen v. Ridgewood Savings Bank, et al.,
                           Case No. 19-cv-05500 (RPK) (RML) (E.D.N.Y.) Pre-Motion To Dismiss Letter

          Your Honor:

          This firm represents defendants Ridgewood Savings Bank (“Ridgewood”) and Cenlar FSB
          (“Cenlar” collectively with Ridgewood, the “Defendants”) and writes pursuant to Your Honor’s
          Rules to request leave to file a motion to dismiss Plaintiffs Assaf Cohen and Victoria Cohen’s
          (“Plaintiffs”) Amended Complaint pursuant to Rules 12(b)(1) and (6) of the Federal Rules of Civil
          Procedure.

          I.           Relevant Background

          On June 10, 2016, Plaintiffs made, executed and delivered a Note and Mortgage to Ridgewood
          encumbering the property located at 1447 East 24th Street, Brooklyn, New York 11210 (the
          “Property”). Plaintiffs defaulted under the Note and Mortgage, and, on June 4, 2019, Ridgewood
          commenced a foreclosure action in the Supreme Court of New York, Kings County entitled
          Ridgewood Savings Bank v. Assaf Cohen, et al., Index No. 512353/2019 (the “Foreclosure
          Action”). Plaintiffs filed an Answer with Counterclaims (the “Answer”), which challenge the
          application of payments on the Loan and allege TILA and RESPA violations and violations of
          federal and state regulatory statutes and programs designed to protect consumers.

          After the Foreclosure Action was commenced, Plaintiffs commenced this action against
          Defendants by filing a Complaint in the Eastern District of New York on September 27, 2019.1
          Plaintiffs moved for a default judgment against Ridgewood, which Defendants opposed. After the
          May 6, 2020 status conference, Plaintiffs agreed to vacate the entry of default against Ridgewood
          and withdraw their motion for default. Plaintiffs further requested a 60-day stay of the action to
          submit a loan modification application, which the Court granted. The action was further stayed
          until August 4, 2020 to allow Plaintiffs additional time to submit the application. At the August
          1
            Plaintiffs never served Cenlar with the Complaint. Counsel for Cenlar agreed to accept service on behalf of Cenlar
          if Plaintiffs withdrew the motion for default against Ridgewood.



                                                     Blank Rome LLP | blankrome.com


143854.00655/123732205v.1
        Case 1:19-cv-05500-RPK-RML Document 23 Filed 08/28/20 Page 2 of 4 PageID #: 1214




          August 28, 2020
          Page 2


          4, 2020 conference, Plaintiffs advised they no longer were interested in submitting a modification
          application and requested time to file an Amended Complaint, which the Court granted. On
          August 18, 2020, Plaintiffs timely filed an Amended Complaint, which purports to allege claims
          for, among other things: (1) Fair Credit Reporting Act (“FCRA”) violations; (2) Truth in Lending
          Act (“TILA”) violations; (3) Real Estate Settlement Procedures Act (“RESPA”) violations; (4)
          conversion; and (5) breach of contract. Defendants now seek leave to file a motion to dismiss the
          Amended Complaint. This Court should dismiss the Amended Complaint because (i) this Court
          lacks subject matter jurisdiction; and (ii) it fails to state a claim against Defendants.

          II.     The Court Should Abstain from Exercising Jurisdiction Over Plaintiffs’ Amended
                  Complaint Based on the Colorado River Doctrine

          Plaintiffs’ Amended Complaint is barred by the Colorado River doctrine because of the prior
          pending Foreclosure Action. “In situations involving the contemporaneous exercise of concurrent
          jurisdiction,” a federal court may abstain from exercising jurisdiction if parallel state court
          litigation might result in “comprehensive disposition of litigation” and abstention “would
          conserv[e] judicial resources.” See Colorado River Water Conservation Dist. v. United States,
          424 U.S. 800, 817 (1976). When determining whether a Court should abstain from exercising
          jurisdiction over a claim brought before it, “a court must make a threshold determination that the
          federal and state court cases are ‘parallel.’” Dalzell Mgmt. Co., Inc. v. Bardonia Plaza, LLC, 923
          F. Supp. 2d 590, 597 (S.D.N.Y. 2013) (quoting Dittmer v. Cnty. of Suffolk, 146 F.3d 113, 118 (2d
          Cir. 1998)). “Federal and state proceedings are ‘parallel’ for abstention purposes when the two
          proceedings ‘are essentially the same,’ meaning that ‘there is an identity of parties, and the issues
          and relief sought are the same.’” Id. (quotation and citation omitted). However, to be parallel, the
          proceedings need not be identical. See First Keystone Consultants, Inc. v. Schlesinger Elec.
          Contractors, Inc., 862 F. Supp. 2d 170, 182 (E.D.N.Y. 2012) (citation omitted). Therefore,
          “[c]omplete identity of parties and claims is not required; the parallel litigation requirement is
          satisfied when the main issue in the case is the subject of already pending litigation.” GBA
          Contr. Corp. v. Fidelity & Deposit Co., 2001 U.S. Dist. LEXIS 32 (S.D.N.Y. Jan. 4, 2001)
          (emphasis added).

          Here, this federal action and the Foreclosure Action are parallel because substantially the same
          issues are involved. The Foreclosure Action involves the validity of the Mortgage and
          Ridgewood’s enforcement of same and the application of Plaintiffs’ payments toward the Loan.
          Plaintiffs’ causes of action for violations of the FCRA, TILA, RESPA, GBL, and various New
          York Administrative Law provisions and Regulations, as well as conversion, breach of contract
          and good faith and fair dealing, all stem from Plaintiffs’ allegations that Defendants did not
          properly apply Plaintiffs’ payments toward the Loan. Thus, both actions clearly involve the same
          facts and circumstances arising from the same transaction – Plaintiffs’ Mortgage Loan and default.




143854.00655/123732205v.1
        Case 1:19-cv-05500-RPK-RML Document 23 Filed 08/28/20 Page 3 of 4 PageID #: 1215




          August 28, 2020
          Page 3


          Where, as here, parallel proceedings exist, a federal court determines whether to abstain by
          evaluating the six Colorado River factors. See Great South Bay Med. Care, P.C. v. Allstate Ins.
          Co., 204 F. Supp. 2d 492, 496 (E.D.N.Y. 2002).2

          Here, the Colorado River factors weigh in favor of abstention because: (1) the New York State
          Court already exercised jurisdiction over the res – the Property – when the Foreclosure Action was
          commenced on June 4, 2019 (see F.D.I.C. v. Four Star Holding Co., 178 F.3d 97, 102 (2d Cir.
          1999) (a foreclosure action is an in rem proceeding and the court with custody over the property,
          i.e., where proceedings in rem occur, has exclusive jurisdiction of the case)); (2) the State Court is
          a more convenient forum, as the parties are already litigating there (see Lefkowitz v. Bank of New
          York, 676 F.Supp.2d 22, 275 (S.D.N.Y. 2009) (“there is plainly an inconvenience in having to
          litigate actively in both state and federal courts at the same time.”)); (3) Plaintiffs purport to
          challenge the Mortgage Loan and their payments thereunder in both this action and the Foreclosure
          Action, and thus there is substantial danger of piecemeal litigation and inconsistent decisions by
          engaging a new court (see Inn Chu Trading Co. Ltd. v. Sara Lee Corp., 810 F.Supp. 501, 508
          (S.D.N.Y. 1992) (holding that abstention was appropriate where the “linchpin” of the claims in the
          federal suit was the same issue at the core of the state court action)); (4) the Foreclosure Action
          was commenced prior to the commencement of this action; and (5) Plaintiffs do not assert, nor can
          they show, that the State Court’s procedures in the Foreclosure Action are somehow inadequate to
          protect their rights. Accordingly, this Court must dismiss Plaintiffs’ Amended Complaint.

          III.     Plaintiffs’ Amended Complaint Fails to State a Claim Against Defendants

          Plaintiffs’ Amended Complaint also fails to state a claim. First, Plaintiffs’ FCRA claim fails to
          specifically allege: (1) they initiated a dispute with a credit reporting agency; (2) the credit
          reporting agency provided Defendants with notice of the dispute; and (3) Defendants failed to take
          appropriate action regarding the dispute. 15 U.S.C. § 1681s–2(b)(1)(A)-(E). Second, Plaintiffs’
          FDCPA claim fails because Plaintiffs do not even allege Cenlar provided them with a notice or
          communication required under the FDCPA. See generally, Am. Compl. Further, Plaintiffs merely
          recite the statute and fail to allege Cenlar engaged in any specific communication that was false,
          deceptive and/or misleading to Plaintiffs. Finally, Plaintiffs’ TILA claims fail because no private
          right of action exists against a loan servicer under TILA or Regulation X under RESPA.3


          2
            These factors are: (1) whether the controversy involves a res over which one of the courts has assumed jurisdiction;
          (2) whether the federal forum is less inconvenient than the other for the parties; (3) whether staying or dismissing the
          federal action will avoid piecemeal litigation; (4) the order in which the actions were filed, and whether proceedings
          have advanced more in one forum than in the other; (5) whether federal law provides the rule of decision; and (6)
          whether the state procedures are adequate to protect the plaintiff’s federal rights. See Woodford v. Cmty. Action
          Agency of Greene County, Inc., 239 F.3d 517, 522 (2d Cir. 2001).
          3
            Defendants reserve the right to assert additional arguments in their Motion to Dismiss.




143854.00655/123732205v.1
        Case 1:19-cv-05500-RPK-RML Document 23 Filed 08/28/20 Page 4 of 4 PageID #: 1216




          August 28, 2020
          Page 4


          For all these reasons, Defendants respectfully request a pre-motion conference to request leave to
          file a motion to dismiss the Amended Complaint pursuant to Rule 12(b).

                                                              Very truly yours,




                                                              Andrea M. Roberts




143854.00655/123732205v.1
